Opinion by
William S. Eakes, District Judge.*
Raymond T. Sisneros, who will hereafter be referred to as defendant, was tried and convicted of the crime of aggravated robbery, C.R.S. 1963, 40-5-1, and sentenced to not less than twelve nor more than eighteen years in the Colorado State Penitentiary.
The defendant requested an instruction on simple robbery. The only question here then is whether the evidence is such as to require an instruction on simple robbery. An examination of the record failed to disclose any evidence which would raise the issue of simple robbery. Hollon v. People, 170 Colo. 432, 462 P.2d 490; Phillips v. People, 170 Colo. 520, 462 P.2d 594; and Johnson v. People, 172 Colo. 72, 470 P.2d 37.
The judgment is affirmed.
Mr. Justice Kelley, Mr. Justice Erickson, and William M. Ela, District Judge* concur.

 District Judge sitting under assignment by the Chief Justice under provisions of article VI, section 5(c) of the constitution of Colorado.